Title: From Alexander Hamilton to James McHenry, 18 September 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Sepr. 18. 1799
          
          I transmit you the enclosed letter which I doubt not you will consider as a handsome specimen of the talents of the writer—In addition to the inferences in his favor which may be drawn from it I have to — mention that he has been strongly recommended to me by very respectable characters. When If there should be a Lieutenancy which could be had with propriety be given him, I have no doubt but it would be well bestowed.
          With great respect I am—
        